Citation Nr: 1244050	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  11-31 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant had active service from August 1977 to December 1980. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2010 RO decision that determined that the appellant's character of discharge from service constituted a bar to VA benefits.  In April 2012, the appellant testified at a Travel Board hearing at the RO. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant had active service from August 1977 to December 1980, and was discharged under conditions other than honorable. 

2.  During his service, the appellant was disciplined for multiple offenses.  He received 5 nonjudicial punishments; one in June 1979 for failing to obey a lawful written order, one in July 1979 for being absent from his place of duty twice, one in September 1979 for one day of unauthorized absence, one in October 1979 for "failing to go", and one in November 1979 for sleeping on post.

3.  In October 1980, the appellant received a summary court martial for multiple violations of Article 86 of the Uniform Military Code of Justice (UCMJ) including four incidents of "failure to go",one period of 16 days unauthorized absence, and two incidents of sleeping on post.

4.  While the appellant was clearly AWOL for periods shorter than 180 days, his offenses constituted willful and persistent misconduct. 

5.  There is no evidence of record showing that the appellant was insane at the time of the offenses that resulted in his discharge from service. 


CONCLUSION OF LAW

The appellant's other than honorable discharge from service is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2) , 5103A, 5303 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.12 , 3.13, 3.354 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

The VCAA duty to notify was satisfied by way of a letter sent to the appellant dated August 2010, prior to the initial adjudication of this claim, that fully addressed all notice elements.  In compliance with the duty to notify the appellant of what information would substantiate his claim, the appellant was advised of the law pertaining to character of discharge. 

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384   (1993). 

The RO has obtained all relevant VA personnel and treatment records.  As this issue involves a question of law, no examination is necessary.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The term "Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2012).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2)  (West 2002); 38 C.F.R. § 3.12  (2012).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2012). 

A discharge or release from service under specified conditions, however, is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b)  (2012).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2012); 38 U.S.C.A. § 5303  (West 2002 and Supp. 2012). 

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4) (2012).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's OTH discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994). 

A person discharged under conditions other than honorable on the basis of an absence without official leave period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. (ii) Reasons for going AWOL. Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity. 

Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL. Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c)(6)(i-iii). 

The appellant contends that the character of his discharge from service should not be a bar to the award of VA benefits.  He specifically asserts that his offenses were minor and should not be considered willful and persistent misconduct.  He asserts that his service was otherwise honest, faithful, and meritorious.  The appellant also reports that largest period of AWOL during service, of 16 days, was due to him going home to care for his sick grandmother.

The appellant's service personnel records show a variety of offenses for which the appellant received both nonjudicial punishment, as well as a summary Court Martial.  In June 1979, the appellant received nonjudicial punishment for setting fire to a brush area on base.  In July 1979, the appellant received nonjudicial punishment for leaving his place of duty and having an unauthorized absence.  In September 1979, the appellant apparently received nonjudicial punishment for ingesting marigold seeds.  In October 1979, the appellant received nonjudicial punishment for failing to report for a meal, and for breaking medical quarantine.

Records concerning the appellant's summary court martial in October 1980 indicate that he was charged with being absent from duty on July 14, 1980 and July 21, 1980, for being AWOL from August 5, 1980 to August 21, 1980, and for being found sleeping at his post on July 10, 1980, and July 12, 1980.  For this court martial, the appellant was reduced in pay grade, some of his pay was forfeited, and he was confined to hard labor for 30 days.

Applying the facts noted above to the pertinent legal authority, the Board finds that the appellant's discharge from service was due to willful and persistent misconduct that was not a minor offense.  In this regard, the Court found that there is a legitimate question as to whether the minor-offense exception can apply to a situation involving multiple offenses.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  As such, while the appellant was never absent for more than 16 days, and while the Board finds that one 16 day period of AWOL, alone, would not be a sufficient basis on which to find willful and persistent misconduct, particularly in light of the appellant's compelling reasons for being absent during that one period, the Board finds that repeatedly being absent from his post, as the appellant was, would be considered willful and persistent misconduct.  The Court has also found that offenses which are the type of offenses that would interfere with the performance of military duties are not minor offenses.  Id. at 448; Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (partially overruled on other grounds by Struck v. Brown, 9 Vet. App. 145 (1996)).  In this regard, the Board finds the fact that the appellant was found asleep at his post twice to be further evidence of persistent and willful misconduct.  The Board also finds that the setting of a fire, which the appellant has not attempted to explain, is a very serious offense which could have caused significant damage to the base the appellant was stationed at.

Applying this authority and analysis to the facts of this case therefore, the Board finds that the appellant's misconduct was willful and persistent.  He continued to engage in repeated behavior even after receiving nonjudicial punishment, and his record appears to reflect that he was regularly in trouble from June 1979 until his discharge.

Under these circumstances, the Board must conclude that the appellant's discharge was under dishonorable conditions.  38 C.F.R. § 3.12.  Thus, he cannot attain the status of a veteran, and the character of his discharge will constitute a bar to VA benefits (except healthcare under Chapter 17, United States Code) unless an exception applies. 

The Board also finds that in this case, the insanity exception does not apply.  The appellant has not alleged that he was insane at the time of any of these in service transgressions, and his service treatment records do not show treatment for any psychiatric condition.

The weight of the evidence of record establishes that the appellant's discharge is dishonorable for VA benefits purposes, and that none of the exceptions to the bar of entitlement to VA benefits applies.  Accordingly, the appeal must be denied. 


		ORDER

The character of the appellant's discharge from service is a bar to entitlement to VA benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


